DETAILED ACTION
Applicants’ request for continued examination of February 19, 2021, in response to the action mailed August 25, 2020, is acknowledged.  The pending claim set was filed January 22, 2021, as an after final.  It is acknowledged that claims 2-5, 8, and 10-19 are cancelled, claims 1 and 6 have been amended, and claims 20-21 have been added.  Claims 1, 6-7, 9, and 20-21 are pending.  The elected invention is directed to a procoagulant protein comprising the human factor VIIa, as set forth by SEQ ID NO: 157, covalently attached to a humanized monoclonal antibody without a linker, wherein the procoagulant protein binds to a TREM-like transcript 1 (TLT-1) comprising SEQ ID NO: 2 at an epitope comprising residues K133, I134, G135, S136, L137, A138, N140, A141, F142, S143, D144, P145, and A146 of SEQ ID NO: 2, wherein the heavy chain of the monoclonal antibody comprises 
a CDRl sequence comprising amino acids 49 to 53 of SEQ ID NO: 40, 
a CDR2 sequence comprising amino acids 68 to 84 of SEQ ID NO: 40, and 
a CDR3 sequence comprising amino acids 117 to 121 of SEQ ID NO: 40, and

the light chain of the monoclonal antibody comprises 
a CDRl sequence comprising amino acids 43 to 58 of SEQ ID NO: 41, 
a CDR2 sequence comprising amino acids 74 to 80 of SEQ ID NO: 41, and
a CDR3 sequence comprising amino acids 113 to 121 of SEQ ID NO: 41.

Claims 1, 6-7, 9, and 20-21 are herein considered.
Effective Filing Date
The US effective filing date granted for claims 1, 6-7, 9, and 20-21 is March 4, 2011, 2016, the filing date of PCT/EP2012/053619.
As stated in the prior action, neither EPO 11156682 nor US 61/449, 254 discloses the protein set forth by SEQ ID NO: 157 herein.   
AIA -First Inventor to File Status
Based on the US effective filing date of March 4, 2011, the present application is being examined under the pre-AIA , first to invent provisions.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claim 1 as follows. Replace - wherein the amino acid sequence of the polypeptide is at least 90% identical to SEO ID NO: 157- with - wherein the amino acid sequence of the polypeptide is at least 90% identical to SEO ID NO: 157 and has activity to 
catalyze the conversion of factor IX to factor IXa and/or catalyze the conversion of factor X to factor Xa-.
Authorization for this examiner’s amendment was given by Leon Lum on May 19, 2021.
Allowable Subject Matter
Claims 1, 6-7, 9, and 20-21 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 6-7, 9, and 20-21, are limited to procoagulant proteins comprising:
a polypeptide attached to a monoclonal antibody or fragment thereof, 
wherein the amino acid sequence of the polypeptide is at least 90% identical to SEO ID NO: 157 and has activity to catalyze the conversion of factor IX to factor IXa and/or catalyze the conversion of factor X to factor Xa 
and 
wherein the procoagulant protein is capable of binding to a TREM-like transcript 1 (TLT-1) comprising SEQ ID NO: 2 at an epitope therein comprising K133, I134, G135, S136, L137, A138, N140, A141, F142, S143, D144, P145, and A146.

The utility of said proteins, in conversion of factor X to factor Xa, is credible based on reduction to practice (Example 27).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652